Citation Nr: 1543122	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  09-00 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a skin disability, to include bilateral tinea pedis with pustules.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1989, and from December 2004 to October 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, on brokerage for the RO in Reno, Nevada.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of that hearing is associated with the claims file.

Other claims also on appeal to the Board are being addressed in a separate decision, as the Veteran has appointed a different representative to represent him in those other claims.  See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," 14(c)(11) (providing that if different representatives acted with respect to different issues, a separate decision is to be generated for the issues addressed by each representative).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2010 remand, the Board requested that the Veteran be provided with a VA examination.  It was noted that the Veteran's feet were normal upon entrance into service, and that a June 1985 record shows diffuse rash across the feet diagnosed as contact dermatitis.  The Board also noted that the Veteran provided competent lay statements that he experienced a skin rash during service and continuously since that time.  

The Veteran underwent a VA examination in December 2010.  The VA examiner opined that the Veteran's current skin condition was less likely than not related to his active duty service.  The rationale provided by the examiner was that the Veteran's current tinea pedis "is not the same condition he was seen and treated for in the service.  There is no way for me to link the present diagnosis of Tinea Pedis, with the skin condition he had in the military."

Although the Veteran was provided with a VA examination in December 2010, the Board finds that the opinion provided is inadequate.  While the VA examiner noted the Veteran's reported history of experiencing an itchy rash on his feet during service and that the current rash that he has is the same rash that he experienced in service, the VA examiner did not address or discuss any of these competent statements in the rationale provided.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  To the contrary, the examiner noted the evidence of a rash on the feet during service, but concluded that there was no way to link the current skin disorder with the rash experienced during service.  In fact, the examiner ignored the evidence linking the current skin disorder with the in-service rash; namely, the Veteran's lay statements that the symptoms during service and currently are the same.  Moreover, the examiner provided no rationale for the finding that the rash during service and the current rash are not related.  For these reasons, the Board finds the December 2010 opinion to be inadequate, and a new VA examination must be provided with due consideration of the Veteran's lay statements.  Washington v. Nicholson, 19 Vet. App. 363 (2005).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine the nature and etiology of any skin disability found, to include involving the feet.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements and testimony of record, the medical evidence including all service treatment records and post-service treatment records, and a discussion of each, the examiner must provide the following opinion:

*Is it at least as likely as not (50 percent probability or greater) that any diagnosed skin disability, to include tinea pedis, is related to the Veteran's active duty service?

In providing the requested opinion, the examiner must discuss the June 1985 service treatment record showing a diffuse rash across both feet, and the October 1987 service treatment record which reveals a rash on the left leg.  The examiner must also discuss the Veteran's lay statements and testimony in the rationale provided.  Of particular note, the Veteran has provided lay statements indicating that his current skin symptoms are the same symptoms that he experienced during service and continuously since service discharge.  The examiner is advised that the Veteran is competent to report observable symptoms and events.

The examiner must provide a complete rationale for all conclusions reached.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  When the above development has been completed, readjudicate the issue on appeal with consideration of all evidence in the claims file.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and afford the Veteran an adequate opportunity to respond, prior to returning the issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




